Citation Nr: 0523434	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  01-03 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


                                                   
REPRESENTATION

Appellant represented by:  Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1957 to May 1960.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a November 1999 
decision of the Denver, Colorado, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied for PTSD and 
residuals of shrapnel wounds to the knees, bilaterally.  (The 
claims folder was subsequently transferred to the Chicago 
RO).  In December 2001, the veteran appeared at a Travel 
Board hearing at the Chicago RO before the undersigned.  The 
case was before the Board in April 2002, when the Board 
issued a decision which denied service connection for a 
bilateral knee disorder.  Regarding the claim of service 
connection for PTSD, the Board requested additional 
development as to that issue in April 2002.  In July 2003 the 
Board remanded the case to the RO for still further 
development of the PTSD claim and for due process 
considerations.  

During the pendency of this appeal the veteran has been 
domiciled alternatively in Colorado and in Illinois.  It 
appears that he is once again domiciled in Colorado (his 
current mailing address), and that his claims file is once 
again in the jurisdiction of the Denver RO.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The record indicates that 
the veteran has received adequate notification of the VCAA 
and implementing regulations (and it is not alleged 
otherwise).  
At the December 2001 hearing, the veteran was asked to 
recount facts surrounding an earlier alleged stressful event 
involving a parachute jump in service.  Essentially, he 
reported that he was stationed at Fort Campbell, Kentucky, in 
1958 (and served as a paratrooper at that time), when a 
scheduled parachute jump went awry and resulted in "13 or 
15" fatalities.  The veteran testified that General William 
Westmoreland was involved in the jump, but that he himself 
did not participate in that particular jump.  The veteran 
contends that the parachute jump was a traumatic event in 
service that has caused PTSD, a diagnosis shown in VA 
outpatient records dating back to December 2000.  

In July 2003 the Board remanded the case to the RO with the 
directive that the RO contact the U.S. Armed Service Center 
for Research of Unit Records in an effort to verify the 
incident involving a fatal parachute drop as alleged by the 
veteran.  The remand noted that the veteran was awarded a 
parachutist badge, and that he was stationed at Fort Campbell 
in 1958.  The remand further directed that in the event such 
a stressor was verified, the veteran should be scheduled for 
a VA psychiatric examination to determine specifically 
whether he has PTSD based on that stressor.  

In a December 2004 memorandum, the RO noted that the 
parachute jump was confirmed, and the accident occurred in 
April 1958, several weeks after General Westmoreland assumed 
command of the 101st Airborne Division.  The memorandum 
indicates that approximately 5 to 7 paratroopers died in the 
jump (and dozens were hospitalized) due to unexpected high 
and shifting winds.  The high winds resulted in parachutes 
dragging paratroopers violently across the drop zone.  Most 
of the fatalities and injuries resulted from broken necks, 
choking, and banging against rocks or being impaled by 
debris.  The memorandum also indicates that the veteran's 
December 2001 testimony suggested "his drop was days later.  
All indications are that he parachuted into a different drop 
zone."  The memorandum surmised that "[a]lthough the 
parachute incident occurred as alleged by the veteran , he 
had no connection to the incident."  

The veteran reported for a VA psychiatric examination in 
February 2005.  In the examination request form, the RO 
expressly directed that the VA examiner must review the 
claims folder, including the December 2004 Memorandum that 
confirmed the parachute jump as an alleged stressful event in 
service.  On examination the diagnosis, in pertinent part, 
was chronic and severe PTSD; however, that diagnosis was 
apparently based on stressor events that have not been 
verified.  While the contents of the examination report 
suggest that at least some of the claims folder was reviewed 
by the examiner, it was not expressly reported that such a 
review was accomplished.  Moreover, the report is devoid of 
any reference to the 1958 parachute jump at Fort Campbell, or 
reference to the December 2004 memorandum verifying that the 
veteran was stationed at Fort Campbell when a parachute jump 
in April 1958 resulted in a number of fatalities.  

Thus it appears that there was not adequate compliance with 
the directives of the July 2003 Board remand, inasmuch as the 
VA examiner in February 2005 failed to note a verified 
stressor (the 1958 parachute jump resulting in fatalities) 
and did not provide a medical opinion as to whether the 
veteran has PTSD based on that stressor.  A remand confers, 
as a matter of law, a right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

The critical questions that must be answered under the 
circumstances presented are: 1.  Were events at Fort Campbell 
in April 1958 an "inservice stressor" for the veteran to 
support a diagnosis of PTSD under DSM-IV?  2.  If so, does 
the veteran have PTSD based on such stressor event?  The RO, 
in essence, answered the first of these questions in the 
negative, finding that because the veteran was not a 
participant in the specific jump event that resulted in 
multiple deaths and injuries, and did not personally witness 
the event, that event was not a stressor event for him.  
However, the record also shows that the veteran not only was 
stationed at Fort Campbell when the multiple death and 
injury-causing jump occurred, but also that several days 
later he participated in a jump exercise at Fort Campbell.  
The question then is not whether an event occurred (which is 
an adjudicatory matter), but whether such event was 
sufficient to constitute a stressor event supporting a 
diagnosis of PTSD.  In Cohen v. Brown, 10 Vet. App. 128 
(1997), the U.S. Court of Appeals for Veterans Claims held 
that the sufficiency of a stressor was a clinical 
determination for an examining mental health professional.  
And as the diagnosis of PTSD in the record is based on other 
(unverified) stressors, neither of the critical questions is 
adequately answered by the evidence of record.  Hence, 
another VA psychiatric examination is necessary.  VA 
regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination, in an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655.  

Finally, the disability at issue is such as to suggest 
ongoing treatment.  Reports of private treatment and/or 
additional VA medical records may contain pertinent 
information, and should be secured prior to the examination 
being ordered..  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for any 
psychiatric disorder, including PTSD, 
from February 2005 (the date of the most 
recent VA examination) to the present, 
then obtain records of such treatment 
from all sources identified.  Whether or 
not he responds, the RO should obtain any 
reports of VA treatment (not already of 
record) for any psychiatric disorder, to 
include PTSD.  

2.  After the development requested above 
is completed, the RO should arrange for 
the veteran to be afforded a VA 
examination by a psychiatrist to 
determine whether or not he has PTSD as 
the result of a verified stressor event 
in service.  The veteran's claims folder 
should  be reviewed by the examiner in 
conjunction with the examination.  As the 
veteran is not shown to have served in 
combat, the psychiatrist should note the 
circumstances of the alleged stressor 
event in service that is verified (i.e., 
that the veteran was a paratrooper at 
Fort Campbell in April 1958 when a jump 
event in service resulted in multiple 
deaths and severe injuries, and while he 
neither participated in, nor witnessed, 
that particular jump exercise, he did in 
fact participate in a jump exercise 
several days later).  The examining 
psychiatrist should make specific 
determinations as to the following:  1.) 
Were the events in April 1958 (the 
veteran being required to participate in 
a jump exercise days after a previous 
jump exercise at the same military 
installation - which he did not witness, 
but was aware of- resulted in multiple 
deaths and injuries) sufficient to 
constitute an inservice stressor?  2.) If 
so, does the veteran have a diagnosis of 
PTSD based on that specific stressor (As 
further alleged stressor events are not 
confirmed, they may not be considered in 
determining whether the veteran has 
PTSD)?  The examiner must explain the 
rationale for the opinions given.  

3.  The RO should then review the claim.  
If it remains denied, the RO should 
provide the veteran an appropriate 
supplemental statement of the case, and 
give veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.  

The veteran has the right to submit additional 
evidence/argument on the matter the Board has remanded to the 
RO.  This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims remanded by the Board 
for additional development or other appropriate action must 
be handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


